PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,546,302
Issue Date: January 28, 2020 
Application No. 15/199,933
Filing or 371(c) Date: June 30, 2016
Attorney Docket No. S156-0196US
Title: LOGICAL VALIDATION OF DEVICES AGAINST FRAUD AND TAMPERING


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, May 7, 2021, to change the name of inventor “Dino Dai Zovi” to –Dino Dai Zovi--.  

The petition is GRANTED nunc pro tunc.

Office records have been corrected to reflect the correct name of the above-identified inventor.  

The issue fee in this case was paid on December 9, 2019. Therefore, the printing of the patent may have progressed to the point where the correct spelling of the inventor’s name could not be included on the front page of the Letters Patent. 

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 fee for the filing of the Certificate of Correction has been assessed to petitioner’s deposit account.

The Certificates of Correction Branch was without authority to act in this case without a grantable decision on the instant petition. Nevertheless, in view of this decision on petition, the granting the petitions under 37 CFR 1.182 and 37 CFR 3.81(b) are now considered proper filings and the actions of the Certificate of Correction Branch taken thereafter are hereby ratified.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-1642. Telephone inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.

/April M. Wise/
Paralegal Specialist, Office of Petitions